Exhibit 2.1 Confidential Treatment is Requested by RadNet,Inc. Pursuant to 17 C.F.R. 240.24b-2 NOTE: PORTIONS OF THIS EXHIBITARE THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST BY THE REGISTRANT TO THE SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS HAVE BEEN REDACTED AND ARE MARKED WITH A “[***]” IN PLACE OF THE REDACTED LANGUAGE. STOCK PURCHASE AGREEMENT DATED AS OF NOVEMBER 7, 2011 BY AND BETWEEN RADNET MANAGEMENT, INC. AND CML HEALTHCARE INC. AND JOINED IN BY RADNET, INC. -1- STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of November 7, 2011, is by and between RADNET MANAGEMENT, INC., a California corporation(“Buyer”), and CML HEALTHCARE INC., a corporation organized under the laws of the Province of Ontario(“Seller”), and joined in by RadNet, Inc., a Delaware corporation (“Parent”).Capitalized terms used herein shall have the meanings set forth in Appendix A attached hereto. RECITALS WHEREAS,Seller is the sole stockholder and owns all of the outstanding Equity Interests of Raven Holdings U.S., Inc. (“RH”), a Delaware corporation (the “RH Equity Interests”); WHEREAS, Buyer desires to purchase, and Seller desires to sell, all of the issued and outstanding RH Equity Interests, in accordance with the terms and subject to the conditions set forth herein; and WHEREAS, each of the respective Boards of Directors (or similar governing body) of Buyer and Seller has approved this Agreement, the Transaction Documents to which such Person is a party and the Transaction. NOW, THEREFORE, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties, covenants and agreements, and subject to the conditions contained herein, Buyer and Seller agree as follows: AGREEMENT ARTICLE I. PURCHASE AND SALE OF RH EQUITY INTERESTS 1.1 Purchase and Sale of RH Equity Interests.On and subject to the terms and conditions of this Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell, transfer and assign to Buyer, at the Closing, all of the issued and outstanding RH Equity Interests, for the consideration specified in Section 1.2. 1.2 Purchase Price. (a)In consideration for the conveyance of the outstanding RH Equity Interests, and in reliance on the representations and warranties, covenants and agreements of Seller contained in this Agreement and the other Transaction Documents, Buyer, at the Closing, shall pay to Seller, in accordance with Section 1.2(b), an aggregate amount equal to Forty-One Million Three Hundred Thousand Dollars ($41,300,000) (the “Purchase Price”), (i) minus the amount of Closing Indebtedness, [***] Confidential portions of this document have been redacted and filed separately with the Commission. -2- (ii) minus One Hundred Ninety-One Thousand Two Hundred Eleven Dollars ($191,211), for Seller’s contribution to the premium for the professional liability insurance contemplated by Section 5.12, (iii) minus any theretofore unpaid portion of the amounts required to purchase from Philips Medical Capital, LLC the 1.5T MR and 16 Slice CT, each located at 1301 Reservoir Avenue, Cranston, RI 02920, such that it is owned by RH or one of its Subsidiaries free and clear of all Indebtedness and Encumbrances, and (iv) plus an amount required to reimburse Seller for the aggregate payments made prior to the Closing by Seller or any of its Subsidiaries with respect to the capital expenditures set forth on Section 1.2(a)(iv) of the Seller Disclosure Schedule. (b)The Purchase Price, as adjusted pursuant to subparagraphs 1.2(a)(i)-(iv), to be paid or delivered at the Closing shall be referred to as the “Closing Consideration”.Seller shall deliver to Buyer, at the Closing, a certificate that sets forth the calculation of the Closing Consideration, with evidence reasonably sufficient to support the determination of such amount (the “Closing Consideration Statement”).The Closing Consideration shall be paid to Seller at Closing as follows: (i)Nine Million Dollars ($9,000,000) pursuant to the issuance ofa Note in substantially the form attached hereto as Exhibit 1.2(b)(i) (the “Seller Note”); and (ii)the balance of the Closing Consideration in cash by wire transfer in immediately available funds pursuant to the wire transfer instructions set forth in the Closing Consideration Statement. 1.3 Closing.The closing of the Transaction (the “Closing”) shall take place at the offices of Buyer, 1510 Cotner Ave, Los Angeles, CA 90025, commencing at 9:00 a.m., local time, or at such other location and time as shall be mutually agreed to by the Buyer and Seller, on the date hereof or such other date as Buyer and Seller may mutually determine (the “Closing Date”).The Transaction shall be deemed effective as of 11:59 p.m. New York City time, on the Closing Date.Notwithstanding the foregoing, for purpose of financial accounting for the Transaction, including allocation of expense and income of RH, the Transaction will be deemed effective as of 12:01 a.m. EDT on November 1, 2011 (the “Accounting Effective Date”).Accordingly, for financial accounting purposes, all income received by RH and its subsidiaries between the Accounting Effective Date and the Closing Date shall be for the account of Buyer and all expenses incurred by RH and its subsidiaries between the Accounting Effective Date and the Closing Date shall be for the account ofBuyer.For avoidance of doubt, the establishment of the Accounting Effective Date shall not affect the representations and warranties of Seller and Buyer given as of the Closing Date, the documents and other deliverables to be furnished by the parties at Closing, the calculation of the Closing Consideration, the post-Closing covenants of the Parties, or the indemnification obligations of Seller and Buyer. 1.4 Closing Deliveries by Seller.At the Closing, Seller shall deliver to Buyer: [***] Confidential portions of this document have been redacted and filed separately with the Commission. -3- (a)a letter of resignation, effective as of the Closing Date, from each officer and director (or individual holding similar positions) of RH and its Subsidiaries; provided that, with respect to each Joint Venture, only such officers and directors (or individuals holdings similar positions) that RH and its Subsidiaries (other than the Joint Ventures) have a right to appoint and/or remove shall have executed and delivered to Buyer a letter of resignation and designation of a replacement(s) selected by Buyer, effective as of the Closing Date; (b)certificates, if any, representing all of the RH Equity Interests, duly endorsed (or accompanied by duly executed powers); and (c)a good standing certificate issued by the appropriate governing body of the applicable state as to each of RH and its Subsidiaries, dated as of a date reasonably prior to the Closing Date. 1.5 Closing Deliveries by Buyer.At the Closing, Buyer shall deliver to Seller: (a)a certificate, executed by the secretary of Buyer, dated as of the Closing Date, as to the resolutions adopted by the Board of Directors of the parent of Buyer, authorizing the execution, delivery, and performance of this Agreement and the Transaction; and (b)the Closing Consideration, in accordance with the terms and conditions of Section 1.2(b). 1.6 Excluded Assets.Buyer acknowledges and agrees that (a) the existing MRI located at 1101 North Point Blvd., Baltimore, Maryland (the “North Point Facility”) and the Mobile MRI owned by RH and its Subsidiaries (the “Excluded Equipment”), (b) the equipment set forth on Exhibit 5.9(e), together with the McKesson and related software licenses for RIS/PACS, and (c) that certain Executive Employment Agreement, dated July 1, 2010, between ARS and Kent Wentzell have all been transferred to Seller or sold to a third party prior to the Closing and are not included among the assets of RH at the Closing. ARTICLE II. REPRESENTATIONS AND WARRANTIES CONCERNING SELLER AND BUYER 2.1 Seller’s Representations and Warranties Concerning Seller.Except as set forth in the disclosure schedule delivered by Seller to Buyer at or prior to the execution of this Agreement (the “Seller Disclosure Schedule”), Seller represents and warrants to Buyer as of the date hereof and as of the Closing Date as follows: (a)Corporate Organization.Seller is a corporation duly organized, validly existing and in good standing under the Laws of the Province of Ontario.Seller is duly qualified to conduct its business and in good standing under the Laws of each jurisdiction where such qualification is required, except where the failure to be so qualified will not, individually or in the aggregate, have a Material Adverse Effect. (b)Power and Authority; Enforceability.Seller has the legal power and authority to execute and deliver each Transaction Document to which Seller is a party, and to perform and consummate the Transaction.Seller has taken all actions necessary to authorize the execution and delivery of each Transaction Document to which Seller is a party, the performance of Seller’s obligations thereunder, and the consummation of the Transaction.Each Transaction Document to which Seller is a party has been duly authorized, executed and delivered by Seller and assuming that each Transaction Document is a valid and binding obligation of Buyer, each Transaction Document to which Seller is a party constitutes the legally binding obligation of Seller Enforceable against it in accordance with its terms. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -4- (c)No Violation.Except as set forth on Section 2.1(c) of the Seller Disclosure Schedule, the execution and the delivery of the Transaction Documents to which Seller is a party and the performance and consummation of the Transaction by Seller will not (i) violate any Law to which Seller is subject, or give any Governmental Body or other Person the right to challenge the Transaction; (ii) Breach any Contract or Permit to which Seller is a party or by which Seller is bound or to which any of Seller’s assets is subject (other than Permitted Encumbrances), except where such Breach would not have a Material Adverse Effect; or (iii) require any Consent, except where the failure to obtain such Consent would not have a Material Adverse Effect (other than any Consents required from or to the relevant state or federal regulatory agencies). (d)Brokers’ Fees.Seller has no Liability to pay any compensation to any broker, finder, or agent with respect to the Transaction for which Buyer or RH could become directly or indirectly Liable. (e)Equity Interest; Seller Information.Seller holds of record and owns directly all of the outstanding RH Equity Interests free and clear of any Encumbrances (other than Permitted Encumbrances and any restrictions under the Securities Act and state securities Laws). 2.2 Buyer’s Representations and Warranties.Except as set forth in the disclosure schedule delivered by Buyer to Seller at or prior to the execution of this Agreement (the “Buyer Disclosure Schedule”), Buyer represents and warrants to Seller as of the date hereof and as of the Closing Date as follows: (a)Corporate Organization.Buyer is an entity duly organized, validly existing and in good standing under the Laws of the State of California.Buyer is duly qualified to conduct its business and is in good standing under the Laws of each jurisdiction where such qualification is required, except where the failure to be so qualified will not, individually or in the aggregate, have a Material Adverse Effect. (b)Power and Authority; Enforceability.Buyer has the legal power and authority to execute and deliver each Transaction Document to which Buyer is a party, and to perform and consummate the Transaction.Buyer has taken all actions necessary to authorize the execution and delivery of each Transaction Document to which Buyer is a party, the performance of Buyer’s obligations thereunder, and the consummation of the Transaction.Each Transaction Document to which Buyer is a party has been duly authorized, executed and delivered by Buyer and assuming that each Transaction Document is a valid and binding obligation of Seller, each Transaction Document to which Buyer is a party constitutes the legally binding obligation of Buyer Enforceable against it in accordance with its terms. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -5- (c)No Violation.Except as set forth on Section 2.2(c) of the Buyer Disclosure Schedule, the execution and delivery of the Transaction Documents to which Buyer is a party and the performance and consummation of the Transaction by Buyer will not (i) violate any Law to which Buyer is subject or any provision of its Organizational Documents or give any Governmental Body or other Person the right to challenge the Transaction; (ii) Breach any Contract or Permit to which Buyer is a party or by which it is bound or to which any of its assets is subject (other than Permitted Encumbrances); or (iii) require any Consent (other than any Consents required from or to the relevant state or federal regulatory agencies). (d)Regulatory Approvals.Buyer has not taken any action and does not have any Knowledge of any fact or circumstance that is reasonably likely to materially impede or delay receipt of any Permits or Consents of a Governmental Body or result in the imposition of a condition or restriction with respect to any such Permits or Consents. (e)Fraudulent Transfer Law; Solvency.Assuming that RH is not insolvent immediately prior to the Closing Date, and the representations and warranties of Seller contained in this Agreement are true and accurate in all material respects, RH will not be insolvent immediately after the Closing, taking into account changes in assets and Liabilities as a result of the Transaction.Buyer (i) is not now insolvent, nor will Buyer be rendered insolvent by the occurrence of the Transaction, and (ii) is not subject to any currently pending, or to the Knowledge of Buyer, Threatened bankruptcy or insolvency proceedings.Buyer is not entering the Transaction with the intent to hinder, delay or defraud either present or future creditors of Buyer or its Subsidiaries or RH.Immediately after giving effect to the Transaction, Buyer will have adequate capital to carry on its business. (f)Litigation.There are no Actions pending or, to the Knowledge of Buyer, Threatened against Buyer, or before or by any Governmental Body nor is there any Order outstanding against Buyer, which in any case or if adversely determined would have a Material Adverse Effect or reasonably would be expected to affect the legality, validity or enforceability of this Agreement or the consummation of the Transaction. (g)Investment Intent.Buyer is acquiring RH with the present intention of holding the securities of RH for investment purposes and not with a view to or for sale in connection with any distribution of such securities in violation of any federal, state or foreign securities Laws.Buyer is an “accredited investor” as defined in Regulation D promulgated by the Securities and Exchange Commission under the Securities Act. (h)Brokers’ Fees.Buyer has no Liability to pay any compensation to any broker, finder, or agent with respect to the Transaction for which Seller or any of its Subsidiaries or Affiliates could become directly or indirectly Liable. (i)Knowledge Regarding Seller Representations.Buyer is not aware of any inaccuracy or misstatement in, or breach of, any representation or warranty of Seller contained herein. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -6- ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER WITH RESPECT TO RH Except as set forth in the Seller Disclosure Schedule, Seller represents and warrants to Buyer as of the date hereof and as of the Closing Date as follows; provided, however, that any representation or warranty in this Article III that relates to RH or any of its Subsidiaries shall be exclusive of any matters relating to [*** ]: 3.1 Corporate Organization.RH is an entity duly organized, validly existing, and in good standing under the Laws of the State of Delaware.RH is duly qualified to conduct its business and is in good standing under the Laws of each jurisdiction where such qualification is required, except where the failure to be so qualified would not, individually or in the aggregate, have a Material Adverse Effect.RH has the requisite power and authority necessary to own or lease its properties and to carry on its businesses as currently conducted.Seller has made available to Buyer correct and complete copies of RH’s Organizational Documents, as amended to date.RH is not in Breach of any provision of its Organizational Documents.RH’s minute books and other records made available to Buyer for review reflect all material actions taken and authorizations made at meetings of such companies’ partners, members, boards of directors or any committees thereof and at any RH Equity Interest owner meetings thereof. 3.2 No Violation.Except as set forth on Section 3.2 of the Seller Disclosure Schedule, the execution and the delivery of the applicable Transaction Documents to which RH is a party and the performance and consummation of the Transaction by RH will not (a) Breach any Law to which RH is subject or any provision of RH’s Organizational Documents, except where such Breach would not have a Material Adverse Effect; (b) Breach any Contract or Permit to which RH is a party or by which RH is bound or to which any of RH’s assets is subject (other than Permitted Encumbrances), except where such Breach would not have a Material Adverse Effect; or (c) require any Consent, except where failure to obtain such Consent would not have a Material Adverse Effect (other than any Consents required from or to the relevant state or federal regulatory agencies). 3.3 Brokers’ Fees.RH has no Liability to pay any compensation to any broker, finder, or agent with respect to the Transaction for which Buyer or RH could become directly or indirectly Liable. 3.4 Capitalization.The authorized, issued and outstanding RH Equity Interests on a fully diluted basis is as set forth on Section 3.4 of the Seller Disclosure Schedule.All of the issued and outstanding RH Equity Interests: (a) have been duly authorized and are validly issued, fully paid, and nonassessable, (b) were issued in compliance with all applicable state and federal securities Laws, and (c) are held, beneficially and of record, by Seller.No Commitments exist or are authorized with respect to the RH Equity Interests and no Commitments will arise in connection with the Transaction.There are no Contracts with respect to the voting or transfer of the RH Equity Interests.RH is not obligated to redeem or otherwise acquire any of the outstanding RH Equity Interests.Assuming consummation of the Transaction, Buyer will acquire, at the Closing, title to the RH Equity Interests, free and clear of any Encumbrances (other than the Permitted Encumbrances). [***] Confidential portions of this document have been redacted and filed separately with the Commission. -7- 3.5 Subsidiaries and Centers. (a)Section 3.5(a) of the Seller Disclosure Schedule lists the RH Subsidiaries and for each Subsidiary, (i) its name and jurisdiction of creation, formation, or organization, (ii) if such Subsidiary is a corporation, (1) the number of authorized Equity Interests of each class of its Equity Interests, (2) the number of issued and outstanding Equity Interests of each class of its Equity Interest, the names of the holders thereof, and the number of Equity Interests held by each such holder, and (3) the number of Equity Interests held in treasury, and (iii) if such Subsidiary is not a corporation, (1) the class of Equity Interests created under such Subsidiary’s Organizational Documents and (2) the holder(s) of such Equity Interests.All of the issued and outstanding Equity Interest of each Subsidiary (i) that is a corporation have been duly authorized and are validly issued, fully paid, and nonassessable and (ii) that is not a corporation have (1) been duly created pursuant to the laws of the jurisdiction of such Subsidiary, (2) have been issued and paid for in accordance with the Organizational Documents governing such Subsidiary, and (3) are fully paid and non-assessable.Except for the interests of others in the Joint Ventures as set forth on Section 3.5(a) of the Seller Disclosure Schedule, RH holds of record and owns beneficially all of the outstanding Equity Interests of its Subsidiaries, free and clear of any Encumbrances (other than restrictions under the Securities Act and state securities Laws).Except as set forth in the applicable Organizational Documents of RH’s Subsidiaries, no Commitments exist or are authorized with respect to any Subsidiaries or their Equity Interests.No Subsidiary controls, directly or indirectly, or has any direct or indirect Equity Interest in, any Person that is not a Subsidiary. (b)Section 3.5(b) of the Seller Disclosure Schedule accurately sets forth the names and titles of RH’s officers and those of each of its Subsidiaries.Seller has delivered or made available to Buyer accurate and complete copies of (i) the stockholder records of RH and those of each of its Subsidiaries, and (ii) the minutes and other records of the meetings and other proceedings (including any actions taken by written Consent or otherwise without a meeting) of the Equity holders of RH and each Subsidiary and all committees of RH and each Subsidiary.To the Knowledge of Seller, there have been no formal meetings of the holders of RH Equity Interests or Equity Interests of any Subsidiary or any committee of RH or any Subsidiary since March 1, 2008 that are not reflected in such records. (c)Section 3.5(c) of the Seller Disclosure Schedule sets forth the name and address of each medical diagnostic imaging center (each, an “Acquired Center”) owned by RH as of the Closing Date and an inventory of all material furniture, fixtures and equipment located in each Acquired Center. 3.6 Financial Statements.Attached as Section 3.6 of the Seller Disclosure Schedule are (a) the unaudited, consolidated balance sheet of RH and its Subsidiaries as of June 30, 2011 (the “Financial Statement Date”), excluding the Excluded Equipment, the McKesson and related software licenses for RIS/PACS and the fixed assets of, and other assets and liabilities (other than accounts receivable and accounts payable) directly attributable to, [*** ], and (b) the unaudited, consolidated statement of revenues and expenses, excluding interest, taxes, depreciation and amortization, of RH and Subsidiaries for the six (6) months ended June 30, 2011, excluding revenues and expenses directly related to [*** ] (collectively, the “Financial Statements”).The Financial Statements have been prepared on the basis disclosed in the footnotes included in Section 3.6 of the Seller Disclosure Schedule.Subject to the terms of this Section 3.6 and Section 3.6 of the Seller Disclosure Schedule, the Financial Statements (a) present fairly in all material respects the consolidated financial position of RH and its Subsidiaries as of such dates and the consolidated revenues and expenses of RH and Subsidiaries for such periods, (b) are correct in all material respects, and (c) are consistent in all material respects with the books and records of RH and Subsidiaries.Since the Financial Statement Date, neither RH nor its Subsidiaries has effected any material change in any method of accounting or accounting practice, except for any such change required because of a change in IFRS or to conform any of RH’s or its Subsidiaries accounting policies and practices to Law. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -8- 3.7 Subsequent Events.Except as set forth in Section 3.7 of the Seller Disclosure Schedule or permitted or required by this Agreement or Buyer, and except for reasonable actions taken in response to the recent trends in the financial results and operations of RH and its Subsidiaries, since the Financial Statement Date, RH and its Subsidiaries have each operated in the Ordinary Course of Business and there has not been any: (a)event, situation or occurrence that, individually or in the aggregate, has had a Material Adverse Effect; (b)increase in the compensation or fringe benefits payable or to become payable to any executive officer of RH or its Subsidiaries, other than increases made in the Ordinary Course of Business or as required by Law or under any existing Contracts; (c)amendments, alterations or modification in the terms of any currently outstanding Equity Interest of RH or any of its Subsidiaries or any securities convertible into or exchangeable for such Equity Interests, including any reduction in the exercise or conversion price of any such rights or securities, any change to the vesting or acceleration terms of any such rights or securities, or any change to terms relating to the grant of any such rights or securities and neither RH nor its Subsidiaries has sold or otherwise issued any Equity Interest; (d)except as specifically permitted or required pursuant to the terms of this Agreement, transfer of any assets, by RH or its Subsidiaries, to any holders of their respective Equity Interests with respect to such Equity Interests, or any redemption, repurchase or other acquisition of any Equity Interests of RH or any of its Subsidiaries, except, in each case, in the Ordinary Course of Business; (e)material closure, shut down or other elimination of any of RH’s or its Subsidiaries’ offices, franchises or any other change in the character of its business, properties or assets, except for closures, shut downs, or other eliminations that have not had or would not reasonably be expected to have a Material Adverse Effect; (f)loan or advance to any of its Equity Interests holders, officers, employees, agents or consultants, except in the Ordinary Course of Business; (g)sale, lease, transfer, or assignment of any material assets, except in the Ordinary Course of Business; [***] Confidential portions of this document have been redacted and filed separately with the Commission. -9- (h)cancellation, compromise, waiver, or release of any Action (or series of related Actions), except in the Ordinary Course of Business or not in excess of Twenty-Five Thousand Dollars ($25,000) individually; (i)Contracts entered into or any rights granted with respect to any material Intellectual Property Rights, except in the Ordinary Course of Business; (j)Cash dividends, other than repayment of intercompany indebtedness, from RH or any of its Subsidiaries to Seller; (k)amendment, modification or change (or authorization thereof) to the Organizational Documents of RH or its Subsidiaries; or (l)agreement to do, cause or suffer any of the foregoing. 3.8 Liabilities.To the Seller’s Knowledge, neither RH nor any Subsidiary has any Liability, except for (a) Liabilities set forth in the Financial Statements and not heretofore paid or discharged, (b) Liabilities that have arisen after the Financial Statement Date in the Ordinary Course of Business which are of the same character and nature as Liabilities set forth in Financial Statements or disclosed in any notes thereto, (c) Indebtedness to be satisfied prior to the Closing Date or otherwise reflected as an adjustment to the Purchase Price pursuant to Section 1.2, and (d) Liabilities relating to any obligations under any (i) Contract listed in Section 3.13 of the Seller Disclosure Schedule, (ii) Contract that is not required to be listed in Section 3.13 of the Seller Disclosure Schedule because it does not provide for an annual aggregate payment of at least One Hundred Fifty Thousand Dollars ($150,000) from or to RH or its Subsidiaries, or (iii) Contract of RH or its Subsidiaries set forth on Section 3.13 of the Seller Disclosure Schedule that has been terminated but for which certain executory obligations remain. 3.9 Legal Compliance.Except as set forth in Section 3.9 of the Seller Disclosure Schedule, to the Knowledge of Seller, (a) RH, each of its Subsidiaries is in compliance in all material respects with all applicable Laws and each medical professional providing services to the business of RH is in compliance in all material respects with all applicable Laws relating to the provision of such services, and (b) no Action is pending or Threatened against any of them alleging any failure to so comply, except where the failure to comply would not have a Material Adverse Effect.To the Seller’s Knowledge, no material expenditures are, or based on applicable Law, will be required of RH or any of its Subsidiaries for each of them and their respective businesses and operations to remain in compliance in all material respects with applicable Law immediately following the Closing.To the Seller’s Knowledge, (x) RH and each of its Subsidiaries have all material Permits that are required for the conduct of their respective businesses as presently conducted, (y) all such Permits are in full force and effect and (z) no suspension or cancellation of any such Permit is Threatened, in each case except where the failure to maintain any such Permit would not have a Material Adverse Effect.To the Knowledge of Seller, neither Seller, RH nor any of its Subsidiaries has received any written notice or other written communication from any Governmental Body or any other Person since March 1, 2008 regarding (1) any actual, alleged, possible or potential violation of or failure to comply with any term or requirement of any Permit on the part of RH or any of its Subsidiaries or relating to their respective businesses or assets, or (2) any actual, proposed, possible or potential revocation, withdrawal, suspension, cancellation, termination or modification of any Permit by any Governmental Body relating to the business or assets of RH or any of its Subsidiaries. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -10- 3.10 Tax Matters. (a)All Tax Returns that are required to be filed by or with respect to RH or any of its Subsidiaries have been duly filed or if required to be filed prior to the Closing Date will be filed when due and all such returns are true, complete and correct in all material respects. (b)All Taxes shown to be due on such Tax Returns or if any Taxes are shown to be due on any Tax Returns filed prior to the Closing Date have been paid or will be paid in full by the Seller following the Closing. (c)All deficiencies asserted or assessments made as a result of any examinations have been paid in full other than those being contested in good faith by appropriate proceedings and for which Seller will remain responsible following the Closing. (d)There are no Encumbrances for Taxes upon RH or any of its Subsidiaries or their respective assets other than Encumbrances for current Taxes not yet due and payable.Seller has made available to Buyer true and correct copies of the United States federal income Tax Returns filed by or with respect to RH and any of its Subsidiaries for each of the three (3) most recent fiscal years ended on or before December 31, 2010, and has provided the Tax Return for December 31, 2010. (e)Neither RH nor any of its Subsidiaries has entered into or become bound by any agreement or Consent pursuant to section 341(f) of the Code.Neither RH nor any of its Subsidiaries will be required to include any adjustment in taxable income for any tax period (or portion thereof) pursuant to section 481 or 263A of the Code or any comparable provision under state or foreign Tax Laws as a result of transactions or events occurring or accounting methods employed, prior to the Closing.There is no agreement, plan, arrangement or other Contract covering any employee or independent contractor or former employee or independent contractor of RH or any of its Subsidiaries that, individually or collectively, would give rise directly or indirectly to the payment of any amount that would not be deductible pursuant to section 280G or Section 162(m) of the Code.Neither RH nor any of its Subsidiaries is a party to or bound by any tax indemnity agreement, tax sharing agreement, tax allocation agreement or similar Contract. (f)RH has not been a United States real property holding corporation within the meaning of Section 897(c)(2) of the Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code. 3.11 Real Property and Leaseholds.RH and its Subsidiaries hold valid and subsisting leasehold interests in all parcels of real property leased or subleased to them as set forth in Section 3.11 of the Seller Disclosure Schedule (the “Premises Leases”), free and clear of all Encumbrances (other than Permitted Encumbrances).Each of the Premises Leases is the result of arms-length negotiation with rental amounts and other terms at fair market value. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -11- 3.12 Intellectual Property. (a)RH and its Subsidiaries own, or have validly licensed or otherwise have the right to use, all patents, patent rights, trademarks, trade secrets, trade names, service marks, brand names, copyrights and other proprietary intellectual property rights and computer programs (the “Intellectual Property Rights”), in each case, which are material to the conduct of the business of each as currently conducted. (b)To Seller’s Knowledge, the conduct by RH and its Subsidiaries of their respective businesses since March 1, 2008 has not and does not infringe upon, misappropriate or conflict with, in any material respect, any Intellectual Property Right of any Person, and there are no pending or Threatened claims alleging that the business or operations of RH or its Subsidiaries infringes, misappropriates or conflicts with the Intellectual Property Rights of any Person. 3.13 Contracts. (a)Section 3.13 of the Seller Disclosure Schedule lists all Contracts of RH or its Subsidiaries that provide for an annual aggregate payment of at least One Hundred Fifty Thousand Dollars ($150,000) from or to RH or its Subsidiaries, other than (i) Contracts that can or in reasonable probability will be completed within thirty (30) days of the Closing Date or can be terminated within such thirty (30) day period without payment of a penalty, or (ii) Contracts for goods and services purchased in the Ordinary Course of Business of RH or its Subsidiaries. (b)Neither RH nor its Subsidiaries is in material Breach of any Contract set forth on Section 3.13 of the Seller Disclosure Schedule, or in material default with respect thereto, except for Breaches or defaults that would not, individually or in the aggregate, have a Material Adverse Effect.None of the Contracts set forth on Section 3.13 of the Seller Disclosure Schedule contain any provisions relating to a change in control of RH or its Subsidiaries the effect of which would have a Material Adverse Effect. 3.14 Litigation.Except as set forth on Section 3.14 of the Seller Disclosure Schedule, neither RH nor its Subsidiariesis (a) subject to any outstanding Order or (b) a party to, the subject of, or, to the Knowledge of Seller, Threatened to be made a party to or the subject of any Action, except Orders or Actions that would not, individually or in the aggregate, have a Material Adverse Effect. 3.15 Accounts Receivable.Subject to any applicable reserves reflected in the Financial Statements, all trade receivables of RH and its Subsidiaries that are reflected in the Financial Statements or that have arisen since the Financial Statement Date represent bona fide claims against debtors arising from sales actually made or services actually performed in the Ordinary Course of Business and, to the Seller’s Knowledge, are legal, valid and binding obligations of the respective debtors. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -12- 3.16 Labor; Employees. (a)Neither RH nor its Subsidiaries is a party to or bound by any collective bargaining Contract, nor, since March 1, 2008, has it experienced any strikes, grievances, claims of unfair labor practices, or other collective bargaining disputes.To the Seller’s Knowledge, since March 1, 2008, neither RH nor its Subsidiaries has committed any unfair labor practice (as determined under any Law).Seller has no Knowledge of any organizational effort currently being made or Threatened by or on behalf of any labor union with respect to RH’s or its Subsidiaries’ employees. (b)Section 3.16(b) of the Seller Disclosure Schedule contains an accurate list of all employment Contracts between RH or its Subsidiaries and any of their respective employees in effect as of the date of this Agreement.All other employees are “at-will” employees. 3.17 Employee Benefits. (a)Section 3.17 of the Seller Disclosure Schedule sets forth a list of all material plans and other material arrangements which provide compensation or benefits to officers, directors, consultants, or employees of RH and its Subsidiaries, including, without limitation, all “employee benefit plans” as defined in Section 3(3) of ERISA, and all bonus, stock option, stock purchase, incentive, deferred compensation, supplemental retirement, severance or fringe benefit plans, and all employment or executive compensation agreements maintained or entered into by RH or its Subsidiaries on behalf of employees of RH or its Subsidiaries (collectively, the “RH Plans”). (b)All RH Plans are in material compliance with, and since March 1, 2008 have been operated in material compliance with, each applicable provision of ERISA, the Code, and other Law, except where the failure to comply would not have a Material Adverse Effect. (c)Neither RH nor its Subsidiaries nor any member of the same controlled group of businesses as RH or its Subsidiaries within the meaning of Section 4001(a)(14) of ERISA (an “ERISA Affiliate”) is, or since March 1, 2008 was, a sponsor or obligated to contribute to any plan covered by Title IV of ERISA or Section 412 of the Code, or to any “multi-employer plan,” within the meaning of Section 3(37) of ERISA.Other than routine claims for benefits under the RH Plans, there are no pending, or to the Knowledge of Seller, Threatened actions involving the RH Plans with any of the Internal Revenue Service, the Department of Labor, the Pension Benefit Guaranty Corporation, any participant in or beneficiary of any RH Plan or any other person whomsoever. (d)Each RH Plan which is required to comply with the provisions of Sections 4980B and 4980C of the Code, or with the requirements referred to in Section 4980D(a) of the Code, is in material compliance with such requirements in all material respects, and, except as required by such sections of the Code or any applicable state Law, no RH Plan that is a “welfare benefit plan,” as defined in Section 3(1) of ERISA, provides for post-employment benefits. (e)Neither RH nor its Subsidiaries nor any ERISA Affiliate has, since March 1, 2008, failed to make any material contributions or to pay any material amounts due and owing as required by the terms of any RH Plan.Any RH Plan which is intended to be a qualified plan under Section 401(a) of the Code has received a favorable determination letter or opinion letter from the Internal Revenue Service. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -13- (f)RH has made available to Buyer true and complete copies of each of the following documents, where applicable:(i) the RH Plans and any related funding agreements thereto (including insurance contracts), including all amendments, (ii) the currently effective summary plan description pertaining to each of the RH Plans, (iii) the three (3) most recent annual reports on Form Series 5500 for the RH Plans (including all relevant schedules and any relevant financial statements thereto), and (iv) the most recent Internal Revenue Service determination letter or opinion letter for each RH Plan which is intended to constitute a qualified plan under Section 401 of the Code. (g)Except for the group insurance programs listed in Section 3.17 of the Seller Disclosure Schedule, neither RH nor its Subsidiaries maintains any medical, health, life or other employee benefit insurance programs or any welfare plans (within the meaning of Section 3(1) of ERISA) for the benefit of, and is not providing benefits under such programs or plans to, any current or former employees of RH or its Subsidiaries. 3.18 Environmental, Health and Safety Matters. (a)To Seller’s Knowledge, RH and its Subsidiaries are each in compliance in all material respects with all Environmental, Health and Safety Requirements in connection with the ownership, use, maintenance or operation of their respective businesses or assets. (b)To Seller’s Knowledge, the locations subject to the Premises Leases at which RH and its Subsidiaries operate, or have operated since March 1, 2008, their respective businesses are in compliance in all material respects with all Environmental, Health and Safety Requirements. (c)Seller has not, since March 1, 2008, received notice of, and to Seller’s Knowledge there are no pending or Threatened, allegations by any Person that any of the properties or assets of RH or its Subsidiaries are, or that their respective businesses have not been conducted, in compliance with all Environmental, Health and Safety Requirements. 3.19 Insurance. (a)Section 3.19 of the Seller Disclosure Schedule sets forth a list of all insurance policies maintained by or at the expense of, or for the direct or indirect benefit of RH and its Subsidiaries and includes (i) the name of the insurance carrier that issued such policy and the policy number of such policy, (ii) whether such policy is a “claims made” or an “occurrences” policy, (iii) the annual premium payable with respect to such policy, and the cash value (if any) of such policy, and (iv) a description of any material claims pending with respect to such policy. (b)The Seller has made available to Buyer accurate and complete copies of all of the insurance policies identified in Section 3.19 of the Seller Disclosure Schedule (including all renewals thereof and endorsements thereto) and any pending or renewal application for insurance coverage. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -14- (c)Seller, RH and its Subsidiaries have paid all premiums and other amounts owing in full on a timely basis with respect to the insurance policies identified in Section 3.19 of the Seller Disclosure Schedule. (d)To the Knowledge of Seller, since March 1, 2008, neither Seller nor RH or its Subsidiaries has received: (i)any written notice or other written communication regarding the actual or possible cancellation or invalidation of any of the insurance policies identified in Section 3.19 of the Seller Disclosure Schedule or regarding any actual or possible adjustment in the amount of the premiums payable with respect to any of said policies; or (ii)any written notice or other written communication regarding any actual or possible refusal of coverage under, or any actual or possible rejection of any claim under, any of the insurance policies identified in Section 3.19 of the Seller Disclosure Schedule. 3.20 Related Party Transaction. Except as set forth in Section 3.20 of the Seller Disclosure Schedule: (a)no Affiliate of RH or its Subsidiaries (other than RH or its Subsidiaries) has any direct or indirect interest of any nature in any asset used in or otherwise relating to any of RH’s or its Subsidiaries’ respective businesses; (b)no Affiliate of RH or its Subsidiaries (other than RH or its Subsidiaries) is indebted to RH or its Subsidiaries; (c)since March 1, 2008,no Affiliate of RH or its Subsidiaries has entered into, or has had any direct or indirect financial interest in, any Contract, transaction or business dealing of any nature involving RH or its Subsidiaries. 3.21 Medicare, Medicaid and Champus.To Seller’s Knowledge, except as set forth on Section 3.21 of the Seller Disclosure Schedule: (a)RH and its Subsidiaries and the physicians providing services to them have each, since the Applicable Date, (i) complied in all material respects with all Laws of Medicare, Medicaid, Champus and other governmental healthcare programs, and (ii) filed all material information and other forms required to be filed by them with respect to the Acquired Centers pursuant to Medicare, Medicaid, Champus or any third party payor and, to Seller’s Knowledge, all such filings are true, complete, correct and accurate in all material respects; (b)no material deficiency (either individually or in the aggregate) in any such filings, including claims for overpayment or deficiencies for late filings, has been asserted or Threatened by any federal or state agency instrumentality or other provider reimbursement entities relating to Medicare, Medicaid or Champus claims or any other third party payor; (c)neither RH, its Subsidiaries nor the physicians providing services to them has been, since the Applicable Date, subject to any audit relating to fraudulent Medicare, Medicaid or Champus procedures or practices; and [***] Confidential portions of this document have been redacted and filed separately with the Commission. -15- (d)no claim or request for recoupment or reimbursement from RH, its Subsidiaries or the physicians providing services to them has been made with respect to the Acquired Centers since the Applicable Date, by any federal or state agency or instrumentality or other provider reimbursement entities relating to Medicare, Medicaid or Champus claims. 3.22 No Referrals by Interested Parties.Except as identified in Section 3.22 of the Seller Disclosure Schedule, since March 1, 2008, there have been no referrals of patients to RH or its Subsidiaries by physicians owning any Equity Interest, whether direct or indirect, in RH or its Subsidiaries, or, except as identified in Section 3.22 of the Seller Disclosure Schedule, to the Knowledge of Seller, since March 1, 2008, there have been no referrals of patients to RH or its Subsidiaries by physicians having any financial relationship, other than the right to receive a fee for professional services rendered or that would otherwise not constitute a violation of Law, with RH or its Subsidiaries, except for referrals that would not have a Material Adverse Effect. 3.23 Periodic Assessments on Healthcare Entities.Except as disclosed in Section 3.23 of the Seller Disclosure Schedule, since March 1, 2008, RH and its Subsidiaries have timely filed all material reports required of it by federal or state agencies having jurisdiction over any aspect of the operation of RH and its Subsidiaries and have timely paid all periodic assessments imposed by Law with respect to the revenues derived from such operations. 3.24 Sensitive Payments.To Seller’s Knowledge, since March 1, 2008, neither RH nor its Subsidiaries has:(a) made any contributions, payments or gifts to or for the private use of any governmental official, employee or agent where either the payment or the purpose of such contribution, payment or gift was illegal under the laws of the United States or the jurisdiction in which made, (b) established or maintained any unrecorded fund or asset for any purpose or made any false or artificial entries on its or their books, (c) given or received any payments or other forms of remuneration in connection with the referral of patients which would violate the Medicare/Medicaid Anti Kickback Law, Section 1128(b) of the Social Security Act, 42 U.S.C. section 1320a-7b(b), or any analogous state statute, or (d) made any payments to any person with the intention that any part of such payment was to be used for any purpose other than that described in the documents supporting the payment. 3.25 Professionals.To Seller’s Knowledge, there are no disputes pending or Threatened between RH or its Subsidiaries and the physicians providing professional services to RH or its Subsidiaries at the Acquired Centers (the “Professionals”) or suits, actions, investigations or proceedings affecting the Professionals, in either case which reasonably might be expected to result in material impairment of the ability to operate the businesses of RH and its Subsidiaries.To Seller’s Knowledge, the Professionals are, and at all times since the Applicable Date that they have been furnishing services in connection with the operation of the businesses and RH and its Subsidiaries have been, duly licensed to perform medical services in material compliance with all applicable federal, state and local laws, rules and regulations.The consummation of the transactions contemplated by this Agreement will not result in a breach of any Management Services Agreement between RH or any of its Subsidiaries, on the one hand, and any Professionals, on the other hand, nor give any Professionals the right to terminate any such Management Services Agreement.The consummation of the transactions contemplated by this Agreement will not result in a breach of the non-compete restrictions set forth in Section 1(a) of that certain Amended and Restated Global Agreement, dated as of March 27, 2003, amended September 1, 2004 and October16, 2007, by and among ARS, ARA, American Radiology Services of Delaware, Inc., Hopkins, Johns Hopkins HealthCare, L.L.C., The Johns Hopkins University and Johns Hopkins Imaging, L.L.C., notwithstanding the fact that Buyer and its Affiliates own, manage or operate, as of the Closing Date, various diagnostic imaging facilities in addition to the Acquired Centers. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -16- 3.26 Disclosure and Duty of Inquiry.Buyer is not nor will it be required to undertake any independent investigation to determine the truth, accuracy and completeness of the representations and warranties made by Seller in this Agreement. ARTICLE IV. [Intentionally Omitted] ARTICLE V. POST-CLOSING COVENANTS The Parties agree as follows with respect to the period following the Closing: 5.1 Further Assurances.From time to time after the Closing, the parties will take any and all such action and execute and deliver to one another any and all further agreements, instruments, certificates and other documents, as may reasonably be requested by any other Party all at the requesting Party’s sole cost and expense (unless the requesting Party is entitled to indemnification therefor under Article VIII) in order to consummate the Transaction, and to effect an orderly transition of the ownership and/or assets and operations of RH and its Subsidiaries. 5.2 Non-Competition. (a)During the period commencing on the Closing Date and ending on the fifth (5th) anniversary thereof (the “Non-Competition Period”), neither Seller, nor any of its Affiliates shall, directly or indirectly, for himself, herself or itself or through or on behalf of any other Person, invest (other than interests of less than five percent (5%) in publicly traded securities), engage or become involved, either as an owner, principal, agent, advisor, equity holder, manager, partner, joint venturer, participant or consultant, or permit any of its then-employed officers or directors to serve as an officer or director in, any business enterprise which (a) derives any revenues from the rendering of medical diagnostic imaging services, and (b) is located or operating, or servicing patients or customers located, within ten (10) miles of any location at which RH or its Subsidiaries operated its respective businesses immediately prior to the Closing Date (“Competitive Business”). (b)Notwithstanding the foregoing, none of the following transactions shall be deemed to violate the covenant contained in Section 5.2(a) hereof: (i)the acquisition by Seller or any of its Affiliates of any Person by merger, acquisition, purchase of substantially all of the assets of such Person, or otherwise, where the acquired Person derived no more than ten percent (10%) of its consolidated revenues from any Competitive Business in the twelve (12) month period prior to such acquisition (“Exempt Acquisition”), or [***] Confidential portions of this document have been redacted and filed separately with the Commission. -17- (ii)any acquisition of Seller by merger, acquisition, purchase of substantially all of the assets of Seller, or otherwise, even if all or a portion of the acquiring entity’s business includes a Competitive Business; provided that the purpose of the acquisition was not to circumvent the prohibition in Section 5.2(a). (c)In the event of an Exempt Acquisition, Seller shall, promptly following consummation of the Exempt Acquisition, provide written notice to Buyer (the “Sale Notice”) offering to sell the applicable Competitive Business to Buyer for a purchase price that reflects a fair allocation to the Competitive Business of the aggregate purchase price paid by Seller in the Exempt Acquisition. (iii)If Buyer does not deliver a written response to Seller accepting such offer within ten (10) Business Days of the date of the Sale Notice, or delivers a written notice within such time period declining to purchase the Competitive Business, Seller may operate or dispose of the Competitive Business without restriction. (iv)If Buyer delivers a written response to Seller accepting such offer within ten (10) Business Days of the date of the Sale Notice, Seller shall sell the Competitive Business to Buyer on an “as is, where is” basis with no representations and warranties from Seller (except that Seller shall use commercially reasonable efforts, to the extent contractually permissible, to assign to Buyer any rights to indemnification with respect to the Competitive Business under the purchase agreement relating to Seller’s acquisition of the Competitive Business).At the closing of the sale to Buyer of the Competitive Business, which shall occur no later than sixty (60) days following the date of Buyer’s election to accept Seller’s offer, Buyer shall pay to Seller the purchase price specified in the Sale Notice in full in immediately available funds to an account specified by Seller.If the closing of the sale to Buyer does not occur within such sixty (60) day period other than as a result of Seller’s actions or omissions taken or made with the intent to delay the closing, Seller may operate or dispose of the Competitive Business without restriction; provided that if the closing of the sale to Buyer does not occur within such sixty (60) day period as a result of the failure to obtain any required regulatory approval for reasons beyond Buyer’s control, such closing may be delayed for a reasonable period of time in order to obtain such approval. 5.3 Medical Records. (a)After the Closing, Buyer agrees to keep and preserve the Medical Records for the longest of (i) seven (7) years after services are provided, (ii) with respect to services rendered to minors, until the minor’s age of majority plus three (3) years, or (iii) such retention period as is required by applicable Law.Buyer hereby covenants that the Medical Records shall be stored and maintained with the same care as Buyer uses for its other business and medical records, and that such storage and maintenance shall be in accordance with the requirements of applicable Law. (b)For a period of five (5) years following the Closing, Buyer will endeavor in good faith and use reasonable efforts, to afford Seller access to, and the right (at Seller’s expense) to make copies of, the Medical Records, so long as such access (and the removal of such copies of Medical Records) (i)does not interfere with ongoing operations at the Acquired Centers or Buyer’s business, (ii)is on reasonable notice during normal business hours, (iii)is with Buyer’s consent (which shall not be unreasonably withheld), (iv)will not interfere with the patient’s treatment or otherwise violate applicable Law, and (v)is for purposes of pending litigation, investigations or billing, as certified in writing prior to removal by counsel retained by Seller in connection with such matter. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -18- (c)From and after the Closing Date, Buyer shall have responsibility for fulfilling requests for access and copies of the Medical Records. 5.4 Employee Matters; Benefit Plan Matters. (a)Immediately following the Closing, the employees of RH and its Subsidiaries (the “Continuing Employees”) shall continue to be employed by RH and its Subsidiaries; provided, however, that following the Closing, Buyer shall allow Seller to lease the services of those employees of RH and its Subsidiaries listed on Exhibit 5.4(a) (such employees being the “Leased Employees”) for the period and on the terms and conditions set forth on Exhibit 5.4(a). Buyer acknowledges and agrees that following the Closing, Seller shall be entitled to (i) make permanent employment offers to, (ii) hire, and (iii) employ the Leased Employees, and Buyer shall not, and shall cause RH and its Subsidiaries not to, take any action that would in any way inhibit Seller from employing, or interfere with Seller’s ability to employ, the Leased Employees, including making any competing employment offers to the Leased Employees or otherwise attempting to induce the Leased Employees to remain employees of ARS.Absent a breach by Buyer of the foregoing provisions of this Section 5.4(a), ARS shall be permitted to continue employing any Leased Employee to the extent such Leased Employee decides not to accept an offer of employment with Seller, provided that Buyer shall use commercially reasonable efforts in such case to ensure that the work that such Leased Employee is currently performing for Seller is completed. Buyer and Seller agree to work together in good faith following Closing to facilitate a seamless transition of the Leased Employees’ employment from RH and its Subsidiaries to Seller. (b)On and after the Closing Date, Buyer and its affiliates shall cause its benefit plans to credit each Continuing Employee with his or her service with RH and its Subsidiaries, as applicable, and any predecessor entities for purposes of determining eligibility, vesting, and determination of the level of benefits and benefit accruals under Buyer’s benefit plans.Any severance benefits for the Continuing Employees shall remain the responsibility of RH and its Subsidiaries after the Closing Date.Buyer shall cause its benefit plans to refrain from denying any employee coverage on the basis of pre-existing conditions or evidence of insurability and shall cause each of its benefit plans to credit each Continuing Employee for any deductibles, co-payments, and out-of-pocket expenses paid under the comparable RH Plan in the year of initial participation in the Buyer’s benefit plans. 5.5 Cooperation with Respect to Tax Matters. (a)Seller shall be responsible for, and shall have ultimate discretion with respect to, (i) the preparation and filing of all Tax Returns required or permitted by applicable Law to be filed by RH or any of its Subsidiaries (or by Seller on their behalf) with respect to the Seller Tax Obligations, (ii) any elections related to such Tax Returns, and (iii) any audit (including the execution of any waiver of limitation with respect to any audit) relating to any such Tax Returns; provided, however, that in the event that any audit for which Seller is responsible pursuant to this Section 5.5(a) could reasonably be expected to result in an increase in Tax Liability for which Buyer would be responsible, Seller shall consult in good faith with Buyer in respect of the specific issues that could give rise to such increased Tax Liability.Seller and Buyer agree to use the default method of closing the books of RH as set forth in Treasury Regulation 1.1502-76(b)(2)(i). [***] Confidential portions of this document have been redacted and filed separately with the Commission. -19- (b)Buyer and RH shall be responsible for, and shall have ultimate discretion with respect to, (i) the preparation and filing of all Tax Returns required to be filed by RH or any of its Subsidiaries with respect to the Buyer Tax Obligations, (ii) any elections related to such Tax Returns, provided that no election with regard to a Straddle Tax Return shall be made without Buyer’s consent if the effect of such election were to result in a material increase in Tax Liability for which Buyer would be responsible, and (iii) any audit (including the execution of any waiver of limitation with respect to any audit) relating to any such Tax Returns; provided, however, that in the event that any audit for which Buyer is responsible pursuant to this Section 5.5(b) could reasonably be expected to result in an increase in Tax Liability for which Seller would be responsible, Buyer shall consult in good faith with Seller in respect of the specific issues that could give rise to such increased Tax Liability. (c)After the Closing Date, each of Buyer and RH, on the one hand, and Seller, on the other, shall (i) provide, or cause to be provided to each other’s respective subsidiaries, officers, employees, representatives and affiliates, such assistance as may reasonably be requested, including making available employees and the books and records of RH by any of them in connection with the preparation of any Tax Return or extension to the due date thereof or any audit of RH in respect of which Buyer, RH or Seller, as the case may be, is responsible pursuant to Section 5.5(a) or Section 5.5(b) of this Agreement and (ii) retain, or cause to be retained, for so long as any such taxable years or audits shall remain open for adjustments, any records or information which may be relevant to any such Tax Returns or audits. (d)Each of the Buyer and RH, on the one hand, and Seller, on the other, shall promptly inform, keep regularly apprised of the progress with respect to, and notify the other Party in writing not later than (i) ten (10) Business Days after the receipt of any notice of any audit or (ii) fifteen (15) Business Days prior to the settlement or final determination of any audit for which it was responsible pursuant to Section 5.5(a) or Section 5.5(b) of this Agreement which could affect the Tax liability of such other Party for any taxable year. (e)Seller shall be liable for, shall pay to the appropriate Tax authorities, and shall hold Buyer and RH harmless against, (i) all income Taxes of RH and any of its Subsidiaries that relate to taxable periods ending before or on the Closing Date for which Tax Returns will be filed after the Closing Date, and (ii) all Taxes of RH that relate to taxable periods ending before or on the Closing Date for which Tax Returns have been filed or will have been filed on or before the Closing Date (collectively, the “Seller Tax Obligations”).Seller shall be entitled to all Tax refunds (including interest) attributable to the taxable periods in respect of which Seller is so obligated to indemnify Buyer and RH, which Buyer shall remit to Seller within five Business Days following receipt by RH or any of its Subsidiaries.All Taxes due and payable pursuant to this Section 5.5(e) shall be computed after deducting the maximum net operating losses of RH and its Subsidiaries.Seller shall have no Liability and no obligation to indemnify Buyer and RH for any Taxes attributable to any action taken by or with respect to RH or its Subsidiaries on the Closing Date after the Closing that is outside of the Ordinary Course of Business.All payments made or received by Seller pursuant to this Section 5.5(e) shall be treated as adjustments to the Purchase Price. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -20- (f)Buyer and RH shall be liable for, shall pay to the appropriate Tax authorities, and shall hold Seller harmless against (i) all Taxes of RH and any of its Subsidiaries that relate to taxable periods that begin after the Closing Date, (ii) all Taxes of RH and any of its Subsidiaries, other than income Taxes, for taxable periods that end on or before the Closing Date for which Tax Returns will be filed after the Closing Date, and (iii) all Taxes of RH that relate to any taxable period that includes but does not end on the Closing Date (the “Straddle Tax Returns”) (collectively, the “Buyer Tax Obligations”).Buyer and RH shall be entitled to any Tax refund (including interest) attributable to the taxable periods in respect of which Buyer and RH are so obligated to indemnify Seller and in no event will Seller receive any Tax benefit in Tax periods commencing after the Closing Date resulting from the use by Buyer and RH of any remaining net operating loss carryforwards of the Company from pre-Closing Tax periods. (g)Buyer shall not make any election under Section 338 of the Code with respect to RH or any of its Subsidiaries without Seller’s written consent, which consent may be provided or withheld in the sole discretion of Seller. (h)Buyer shall pay any and all direct or indirect equity interest transfer or gains taxes, stamp taxes, stock transfer taxes and other similar Taxes or expenses imposed, and all recording fees that may be imposed, as a result of the purchase and sale of the Equity Interests contemplated by this Agreement and any fines, penalties, interest or additions with respect thereto (collectively, “Transfer Taxes”). Seller agrees to cooperate with Buyer in connection with the preparation and filing of any returns with respect to Transfer Taxes, including promptly supplying any information in its possession that is reasonably necessary to complete such returns and, where required by Law, making or joining with Buyer in making such filings. 5.6 Books and Records. (a)Except with respect to the Medical Records, which are subject to Section 5.3, Buyer agrees (i) to hold all of the books and records of RH and its Subsidiaries existing on the Closing Date and not to destroy or dispose of any thereof for a period of six years from the Closing Date, or such longer period as may be relevant under any applicable Law and the relevant statute of limitations, and, thereafter, if it is proposed to destroy or dispose of any of such books and records, to offer first in writing at least 60 days prior to such proposed destruction or disposition to surrender them to Seller and (ii) at any time and from time to time following the Closing Date, to afford Seller, its Affiliates, agents, representatives, accountants and counsel and other advisors, during normal business hours, upon reasonable request, reasonable access to such books, records and other data (including the right to photocopy the same, at the expense of Seller) and to appropriate employees; provided that Seller shall reimburse Buyer promptly upon demand for all reasonable out-of-pocket expenses incurred by Buyer in connection therewith; and provided further that nothing herein will limit any of Seller’s rights of discovery in any event. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -21- (b)Except with respect to the Medical Records, which are subject to Section 5.3, for a period of six years after the Closing, or such longer period as may be relevant under any applicable Law and the relevant statute of limitations, Seller shall (i) retain the books and records of Seller which relate to RH and its Subsidiaries for periods prior to the Closing and which shall not otherwise have been delivered to Buyer and (ii) upon reasonable notice, afford the employees, agents and representatives of Buyer reasonable access (including the right to make photocopies, at the expense of Buyer), during normal business hours, to such books and records, solely as they relate to RH or any of its Subsidiaries; provided that Buyer shall reimburse Seller promptly upon demand for all reasonable out-of-pocket expenses incurred by Seller in connection therewith; and provided further that nothing herein will limit any of Buyer’s rights of discovery in any event.In furtherance of the foregoing, Seller shall provide, and shall request its auditors to provide, Buyer, at no out-of-pocket cost to Seller, with such historical financial information regarding RH and its Subsidiaries as Buyer may reasonably request in connection with its disclosure obligations arising under Rule 3-05 of Regulation S-X. 5.7 [Intentionally omitted] 5.8 Seller Name.Buyer shall prepare and promptly following the Closing take all necessary actions to file or cause to be filed with the appropriate Governmental Bodies on the Closing Date or as promptly thereafter as practicable, amendments to the Certificate of Formation of CML Healthcare Rhode Island LLC to change the name of such entity to a name designated by Buyer that bears no association with Seller or any of its Affiliates (it being understood and agreed that no such name designated by Buyer shall be or include the word “CML”).As promptly as commercially reasonably practical after the Closing Date, Buyer shall cause RH and its Subsidiaries to remove or cover the name “CML” from all Acquired Centers, equipment, signs, advertising materials, telephone listings, Internet sites, labels, stationery or office forms of RH and its Subsidiaries.Thereafter, Buyer shall neither use nor permit RH or any of its Subsidiaries to use the name “CML” in connection with the businesses of RH and its Subsidiaries or otherwise.Seller and Buyer agree that the name “CML” is a valuable asset of Seller and its Affiliates that has a special, unique and extraordinary character, and any misuse of the name “CML” in violation of this Agreement may cause Seller and its Affiliates irreparable harm for which it would have no adequate remedy at law; therefore, Seller shall be entitled to seek injunctive and other equitable relief to prevent any misuse or threatened misuse of the name “CML”. 5.9 Transition Period. (a)During the Buyer Transition Period, Seller agrees to provide, or cause to be provided by its Affiliates or agents, to Buyer, RH and its Subsidiaries the services identified on Exhibit5.9(a) attached hereto (the “Seller Services”) in a manner substantially consistent with the provision of those Seller Services by Seller to RH and its Subsidiaries prior to the Closing Date. [***] Confidential portions of this document have been redacted and filed separately with the Commission. -22- (b)During the Seller Transition Period, Buyer agrees to provide, or cause to be provided by its Affiliates or agents, to Seller the services identified on Exhibit5.9(b) attached hereto (the “Buyer Services,” and together with the Seller Services, the “Services”) in a manner substantially consistent with the provision of those Buyer Services by RH and its Subsidiaries to Seller prior to the Closing Date.For purposes of this Section 5.9, the applicable provider of Services shall be referred to as the “Service Provider” and the applicable recipient of Services shall be referred to as the “Service Recipient”. (c)Following the Closing, except to the extent necessary for Seller to provide the Seller Services, Buyer, RH and its Subsidiaries shall no longer have access, either directly or via remote access, to the servers (including email and data servers), networks (including Virtual Private Networks), systems, hardware and software (collectively, “IT Systems”) of Seller; provided, however, that Seller shall use commercially reasonable efforts to, with respect to any employees of RH and its Subsidiaries that are on Seller’s email server as of the date hereof, transfer such employees to an email server hosted by Buyer, RH or any of its Subsidiaries as soon as reasonably practicable following the Closing. Buyer, and RH and its Subsidiaries shall abide by the information security policies and procedures of Seller governing such IT Systems of which Buyer has been notified.Seller shall have the right to review and monitor Buyer’s and RH’s and its Subsidiaries’ compliance with the foregoing policies and procedures and Buyer, RH and its Subsidiaries shall provide Seller with reasonable access to its employees, consultants and IT Systems in furtherance thereof.In addition, during the Buyer Transition Period, Buyer shall limit access to Seller’s RIS/PACS system to those employees of Buyer, RH and RH’s Subsidiaries that have a need to access such system in connection with the Seller Services and the continued operation of the business of RH and its Subsidiaries in the Ordinary Course of Business, including for the purpose of accomplishing the data migration contemplated as part of the Seller Services, in which case such employees shall only be permitted access for the sole purpose of accomplishing the Seller Service applicable to such employees. (d)During the applicable Transition Period, with respect to each Service, in the event that the Service Recipient requests the Service Provider to (i) make any change to a Service which would cause such Service to no longer be provided in substantially the manner and to the extent that it was provided by the Service Provider prior to the Closing Date or (ii) provide any service that does not constitute a Service, regardless of whether such service was provided by the Service Provider or any of its Affiliates (other than RH or any of its Subsidiaries) prior to the Closing
